DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. David P. Britton on September 1, 2022.  Please amend the entire claim set as follows:
1.	(Currently Amended) A robotic surgical system, comprising:
a robotic device;
a surgical tool; and
a processing system configured to:
store a surgical plan for modifying a femur, the surgical plan comprising a plurality of sequential planned cuts comprising a first planned cut and one or more subsequent planned cuts, the first planned cut and the one or more subsequent planned cuts selected from a distal cut, a planned posterior chamfer cut, a planned posterior cut, a planned anterior cut, and a planned anterior chamfer cut;
generate a recorded cut surface by fitting a plane to a plurality of tracked positions of the surgical tool obtained while the surgical tool is used to complete an actual first cut substantially corresponding to the first planned cut;
determine a deviation between the recorded cut surface and the first planned cut based on a location or rotation of the plane; [[and]]
update the surgical plan by modifying the one or more subsequent planned cuts based on the deviation; and 
control the robotic device based on the modified one or more subsequent planned cuts to assist modification of the femur.
2.	(Cancelled).
3.	(Previously Presented) The surgical system of claim 1, the processing system further configured to:
receive tracking data while the surgical tool is used to complete an actual second cut substantially corresponding to a second planned cut of the subsequent planned cuts;
determine a second deviation between the actual second cut and the second planned cut using the tracking data; and
update the surgical plan by modifying a remainder of the subsequent planned cuts based on the second deviation and a weighting parameter.
4.	(Original) The surgical system of claim 3, wherein the second deviation comprises a translational deviation, a first rotational deviation about a first axis, and a second rotational deviation about a second axis.
5.	(Currently Amended) The surgical system of claim 1, wherein the robotic device is coupled to the surgical tool, the processing system further configured to generate a control object corresponding to the surgical plan and control the robotic device using the control object to guide usage of the surgical tool in accordance with the control object.
6.	(Original) The surgical system of claim 5, the robotic device further comprising a robotic arm, the robotic arm configured to:
allow a user to manipulate the surgical tool; and
provide force feedback to the user when the surgical tool meets a boundary of the control object.
7.	(Previously Presented) The surgical system claim 5, wherein the surgical system is further configured to update the control object based on the updated surgical plan.
8-14.	(Cancelled)
15.	(Previously Presented) A robotic device, comprising:
a robotic arm;
a surgical tool mounted on the robotic arm
the robotic arm controlled by a processing system in accordance with a control object generated by the processing system, the processing system configured to:
establish a surgical plan comprising a planned distal cut, a planned posterior chamfer cut, a planned posterior cut, a planned anterior cut, and a planned anterior chamfer cut;
track the surgical tool while the surgical tool is used to substantially carry out the planned distal cut to generate distal tracking data;
determine, based on the distal tracking data, an error between a recorded distal cut and the planned distal cut;
update the surgical plan by modifying the planned posterior cut, the planned posterior chamfer cut, the planned anterior cut, and the planned anterior chamfer cut based on the error to get a first updated surgical plan;
determine the control object based on the first updated surgical plan;
record posterior tracking data corresponding to a tool center point of the surgical tool while the surgical tool is used to substantially carry out the planned posterior cut;
determine, based on the posterior tracking data, a posterior error between a recorded posterior cut and the planned posterior cut, the posterior error defined by a posterior distance between the planned posterior cut and the recorded posterior cut, a second angular rotation from the planned posterior cut to the recorded posterior cut about a second axis, and a third angular rotation from the planned posterior cut to the recorded posterior cut about a third axis;
update the first updated surgical plan by modifying the planned anterior cut and the planned anterior chamfer cut based on the posterior error and a weighting parameter to get a second updated surgical plan; and
update the control object based on the second updated surgical plan.
16.	(Cancelled)
17.	(Previously Presented) The robotic device of claim 15, the processing system further configured to:
record anterior tracking data corresponding to the tool center point of the surgical tool while the surgical tool is used to substantially carry out the planned anterior cut;
determine, based on the anterior tracking data, an anterior error between a recorded anterior cut and the planned anterior cut, the anterior error defined by an anterior distance between the planned anterior cut and the recorded anterior cut, a fourth angular rotation from the planned anterior cut to the recorded anterior cut about the second axis, and a fifth angular rotation from the planned anterior cut to the recorded anterior cut about the third axis;
update the second updated surgical plan by modifying the planned anterior chamfer cut based on the anterior error and a second weighting parameter to get a third updated surgical plan; and
update the control object based on the third updated surgical plan.
18.	(Previously Presented) The robotic device of claim 15, the surgical tool further comprising a fiducial, the fiducial configured to be tracked by a tracking system to provide position data to the processing system.
19.	(Previously Presented) The robotic device of claim 15, wherein the robotic arm is controlled by the processing system in accordance with the control object to autonomously move the cutting tool to carry out the planned distal cut.
20.	(Previously Presented) The robotic device of claim 15, wherein the robotic arm is controlled by the processing system in accordance with the control object by providing force feedback; and wherein:
the force feedback is based on an interaction between a virtual haptic interaction point and a virtual haptic object;
the virtual haptic interaction point corresponds to a tracked position of the cutting tool; and
the force feedback comprises a force that substantially prevents a user from moving the virtual haptic interaction point through a boundary of the virtual haptic object.
21.	(Currently Amended) A surgical system, comprising:
a robotic device;
a cutting tool;
a processing system configured to define a first plane for a distal cut based on a surgical plan for modifying a femur;
a tracking system configured to provide, to the processing system, a plurality of positions [[of]] reached by the cutting tool during a first stage of modifying the femur by tracking the cutting tool;
wherein the processing system is further configured to:
fit a surface to the plurality of positions [[of]] reached by the cutting tool; 
define a second plane based on a location or rotation of the surface relative to the first plane and the surgical plan, wherein the second plane is for a posterior chamfer cut, a posterior cut, an anterior cut, or an anterior chamfer cut; and
control the robotic device based on the second plane to guide execution of a second stage of modifying the femur 
22.	(Previously Presented) The surgical system of Claim 21, further comprising a display device, wherein the processing system is configured to guide the execution of the second stage by causing the display device to display a visualization of the second plane and the cutting tool.
23.	(Currently Amended) The surgical system of Claim 21, wherein the robotic device is a robotic arm
24.	(Currently Amended) The surgical system of Claim 21, n plane 
25.	(Currently Amended) The surgical system of Claim[[s]] 21, wherein:
the surgical plan indicates an originally-planned overall shape of the first plane and the second plane; and
the processing system is configured define the second plane to preserve the originally-planned overall shape of the first plane and the second plane.
26.	(Previously Presented) The surgical system of claim 21, wherein the tracking system is further configured to provide, to the processing system, second data indicative of a deviation of the cutting tool from the second plane during the second stage; and
define a third plane based on the surgical plan and the deviation of the surgical instrument from the second plane during the second stage.
27.	(Previously Presented) The surgical system of Claim 26, wherein the surgical system is configured to define the third plane using an error minimization approach.
28.	(Currently Amended) The surgical system of Claim 1, wherein define a three-dimensional cloud of points, and wherein fitting the plane comprises aligning the plane along the three-dimensional cloud of points.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The claimed invention directed to a surgical robot, equipped with tool tracking and plane fitting, for modifying a femur with particular cuts is not disclosed in the prior art and would not have been obvious to one having ordinary skill.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason M Ip whose telephone number is (571)270-5387.  The examiner can normally be reached on Monday - Friday 9a-5p PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M IP/Primary Examiner, Art Unit 3793